DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 10/09/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10525644 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable 
Claim 18 requires the inner surface of the aft body member to be partially exposed to the interior cavity; whereas claim 10 requires the polymeric body to entirely cover both the outer and inner surfaces of the frame member (the aft body portion).  How can the inner surface of the aft body be partially exposed when it is entirely covered?  Appropriate correction required.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 15, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the aft body portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the aft body portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the aft body portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10, 12, and 15-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beach et al. (USPN 6558271) in view of Kobayashi (USPN 7258624) further in view of Sugimoto (USPN 7435190), Palumbo et al. (USPN 7354354), and Beach et al. (USPN 7186190).
	Regarding claim 10, Beach et al. ‘271 discloses a club head having a polymeric body and base member including a frame member and a face portion wherein the frame member is integrally formed or engaged with the face portion.  The frame member has a plurality of openings through it and defines at least a first opening and second opening separated from the first opening by part of the frame member wherein the first and second opening are located on the sole portion of the club head.  Beach et al. ‘271 discloses that the openings are filled with a plastic, composite, etc. and a weight 106 attached to the frame member. Beach et al. ‘271 does not disclose the polymeric body covering the inner and outer surface of the frame member or the weight being removable.  Kobayashi discloses a club head having a frame member with a plurality of openings being filled with a polymeric body.  The polymeric body covers the inner and 10b wherein the polymeric body connects and fills (See Figures 5, 8 and 9).  One having ordinary skill in the art would have found it obvious to have an inward stepped area, as taught by Sugimoto, in order to support the polymeric body for attachment.  Applicant notes that the frame member (aft body portion) can be made of a metal, polymer, or composites (See Paragraph 50) but does not disclose why using a polymer or composite for the frame member critical to attain the invention.  One having ordinary skill in the art would have found the material to be an obvious choice of design.  Beach et al. discloses the club head having a construction to reduce the structural mass of the club head and employs a frame member made of metal surrounded by a polymeric body to achieve it.  One having ordinary skill in the art would have found the materials used by Beach et al. to perform equally as well for the reason above.  Palumbo discloses a metal material used to coat club heads that can be used on polymeric and metal materials.  One having ordinary skill in the art would have found it obvious to have a metal coating, as taught by Palumbo, in order to improve the strength of the club head.  Beach et al. ‘190 discloses a club head having removable weights attached it.  Beach et al. ‘190 also discloses that the club head can be made of composite material 
	Regarding claim 12, Applicant does not disclose why it is critical to have the aft body portion being a separate part than engages the face portion on order to attain the invention.  Particularly, applicant notes that the frame member may be integrally formed or separately formed.  Beach et al. ‘271 discloses the frame member and the face being integrally formed into a unitary structure.  Beach et al. ‘271 notes that the structure can withstand loads of impact (See Column 8, lines 36 through 46).  Beach et al. ‘271 further discloses other embodiments having a frame member separately attached to the face portion by mechanical fasteners, welding, or bonding (See Paragraph bridging Column 8 and 9).  One having ordinary skill in the art would have found making the frame member separate from the face portion to be an obvious engineering design choice. 
	Regarding claim 15, see the above regarding claim 12.
	Regarding claim 16, see the above regarding claim 12.
	Regarding claim 17, Beach et al. ‘271 discloses the frame member having a third opening.  Kobayashi further discloses a club head having a plurality of opening being filled by the polymeric body such that the frame member is embedded within the polymeric body.
	Regarding claim 18, see the above regrading claim 10.
	Regarding claim 19, Palumbo discloses the coating covering the entire club head.
.
Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) s 10 and 12-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.